Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 08/07/2020.  
Status of Claims
Claims 1, 4, 10, 13, 20 have been amended by Applicant. 
Claims 1-20 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/07/2020 has been entered.
Response to Amendments / Arguments
Applicant’s 07/07/2020 amendment necessitated new grounds of rejection in this action.
Response to prior art arguments
The prior art arguments were considered but moot in view of the new grounds of rejection.
Response to 101 arguments 
The 101 arguments have been fully considered but they are not persuasive. Specifically 
Step 2A prong one: Remarks 07/07/2020 p. 13 ¶2 - ¶3 argues that the method is directed to computer technology performing real-world function of executing performance of an opportunity to generate performance data for recordation and comparison to risk factors determined to be applicable to the automation opportunity by the system. For example the claimed invention is “determining a variance between the list of risk factors associated with the automation opportunity in the system and performance of the automation opportunity by comparing the performance data to the risk grade”.
       Examiner fully considered Applicant’s argument but respectfully disagrees,
       Examiner reincorporates all his findings & rationales at Final Act 05/07/2020 p.2- p4. 
       Examiner notes that the Original Spec. does not appear to provide clear, deliberate and sufficient evidence for “performance of opportunity to generate performance data”1, requisite technological details of “performance of an opportunity to generate performance data” to demonstrate the claim is non-abstract. In fact, the claim previously recited “recording performance data” as a clear example of the abstract grouping of “Certain Methods of Organizing Human Activities”, while now it is amended to recite “performance of an opportunity to generate performance data” which follows a similar ineligibility rationale. Specifically, Examiner points to MPEP 2106.04(a)(2)II.B where the Federal Circuit found a similar performance for a transaction2 as being abstract. Also per MPEP 2106.04(a)(2)III.C.2. the Federal Circuit also found a similar detection of fraud and/or misuse [here “risk”] in a computer environment as abstract, when the information was analyzed according to rules [here “code or regulations & ruleset”] to determine if the activity indicates improper access3 [here “allow” or “inhibit” the “automation opportunity”]. 
	Thus here, the “performance of an opportunity to generate performance data” [even if supported by Original Spec.] closely follows the performance of data in the above examples, and thus still recites, describes or sets forth the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” grouping(s). Also “determining variance” to “adjust risk factor(s)” etc. can be viewed as a form of risk hedging and mitigation [here “mitigation options”] which again is integral to “Certain Methods of Organizing Human Activities” and/or “Mental Processes” via physical aids as part of evaluation & judgement of “Mental Processes” and perhaps as “Mathematical Relationships” expresses in words [here “variance, score, grade, weight, matrix”]. Thus, there is preponderance of evidence for the claims reciting, describing or setting forth the abstract idea. see MPEP 2106.04. 
Step 2A prong two: Remarks 07/07/2020 p.13 ¶4-p. 15 ¶1 argues that claim 1 practically integrates performance of automation opportunity based on input received by the system and from user device for recording performance of opportunity, permitting implementation of the automation opportunity when the adjustments to the risk factors, factor weights, or scoring matrix are in compliance with the code of regulations and the ruleset
	Examiner fully considered Applicant argument, respectfully disagrees, pointing to MPEP 2106.05(a) I which found that even providing historical usage infowhile inputting data4 [here “input data”] is insufficient to show improvement in computer-functionality and receive data [here “input data”], store data [here “opportunity is stored in computer system”], or transmit data5 [here “transmitting risk inquirie(s)”] as well as performing other economic tasks [here “code of regulations and ruleset”, “mitigation options” etc.] represent mere examples of applying the abstract idea, which again do not integrate it into a practical application. The same rationale applies to requiring use of software to tailor [here “adjusting”] information [here “risks, “weights”, “matrix”] and provide it to user on a generic computer6. Another example is remotely accessing user-specific information through a mobile interface [here “input data”]7. 
	Examiner also points to MPEP 2106.05(h) to submit that narrowing the abstract idea [here decision making of whether to implement the opportunity] to a technological environment or field of use [here “in computer system”, “from / to user device” with respect to “automation opportunity”] also does not integrate the abstract idea into a practical application because here, similar to “Flook” the argued elements update [here “adjust”] narrow limits [here “risk factors”, “factor weights”, “scoring matrix”] to either perform or not [here “allow” or “inhibit”] the process steps [here on “opportunity”]. As stated by MPEP 2106.05(h) although the applicant argued in “Flook” that limiting use of formula to petrochemical and oil-refining fields should make the claim eligible, the Supreme Court disagreed8. Here, a similar argument is raised with respect to the “opportunity” being “automation opportunity”. Another example that does not integrate the abstract idea is presented by MPEP 2106.05(h) as limiting a combination of collecting info, analyzing it, and displaying certain results of collection & analysis [here Remarks 07/07/2020 p.14 ¶3] to a particular technological environment9 [here “automation opportunity”]. The same applies to guaranteeing performance of transaction [here “performing automation opportunity” / “allow implementation of the automation opportunity”] using a computer10.
	Thus there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. The claims are ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 has been amended to recite: 
	- “inhibiting implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix are noncompliant with the code of regulations and the ruleset…” (bolded emphasis added). 
 
Original Specification ¶ [0032] last sentence recites: 
	- “In some embodiments, an automation opportunity may not be implemented until a user provides proof to risk assessment module 202 (e.g., via user interface 210) that the automation opportunity is compliant with the rules and/or regulations applicable to the automation opportunity”.

Original Specification does not provide clear deliberate and sufficient evidence to show that Applicant had possession for the newly added matter of: 
	- “inhibiting implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix are noncompliant with the code of regulations and the ruleset…” (bolded emphasis added). 
 

Claim 10 is independent and has been amended to recite: 
	- “allowing implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix indicate the automation opportunity is in compliance with a code of regulations and a ruleset”.

 Original Specification does not appear to provide clear deliberate and sufficient evidence to show that Applicant had possession for the newly added matter of: 
	- “allowing implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix indicate the automation opportunity is in compliance with a code of regulations and a ruleset”.

Claim 20 is independent and has been amended to recite:
	- “store the automation opportunity for implementation when in compliance with the code of regulations and the ruleset, and to inhibit storage of the automation opportunity when noncompliant with the code of regulations and the ruleset”

Original Specification does not provide clear deliberate and sufficient evidence to show that Applicant had possession for the newly added matter of: 
	- “store the automation opportunity for implementation when in compliance with the code of regulations and the ruleset, and to inhibit storage of the automation opportunity when noncompliant with the code of regulations and the ruleset”
	
Claims 1, 10, 20 have also been amended to recite, among others:
	- “…determine a variance between the list of risk factors associated with the automation opportunity in the system and performance of the automation opportunity
based on determining the variance from the comparison of the performance data to the risk grade: adjusting the one or more risk factors; adjusting one or more of the factor weights; adjusting the scoring matrix; or a combination thereof to modify the automation opportunity stored in the system”



Original Specification merely provides support at mid-¶ [0041] for
	- “comparing the performance data to the risk grade (Step 405). In some embodiments, based on the comparison of the performance data to the risk grade, and/or determining that the risk grade was improperly assigned to the automation opportunity, one or more actions may be taken to adjust the risk assessment methodology”.

Original Specification does not appear to provide clear deliberate and sufficient evidence to show that Applicant had possession for the newly added matter of: “variance” as statistically understood by one of ordinary skills in the art, let alone for the subsequent “adjusting”  “based on” said “variance”. 

Claims 1, 10, 20 have also been amended to substitute 
        - “recording performance data” to “performing the automation opportunity”

Original Specification only provides evidence for receiving, recording or tracking performance data and does not provide clear, deliberate and sufficient evidence to show that Applicant had possession for the newly added matter of:
        - “recording performance data” to actually “performing the automation opportunity”. 

	Examiner reminds that “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565,
	Examiner recommends that Applicant amend said claims based on support at the 
Original Specification such as at: ¶ [0032] last sentence recites: 
	- “In some embodiments, an automation opportunity may not be implemented until a user provides proof to risk assessment module 202 (e.g., via user interface 210) that the automation opportunity is compliant with the rules and/or regulations applicable to the automation opportunity.

Claims 2-9 are dependent and rejected upon rejected parent independent Claim 1.
Claims 11-19 are dependent and rejected upon rejected parent independent Claim 10. 
Clarifications and/or corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),  ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 10 is independent and has been amended to recite, among others:
	- “comparing the performance data to the risk grade to determine a variance between the list of risk factors associated with the automation opportunity and performance of the automation opportunity”.
Claim 10 is rendered vague& indefinite because there is insufficient antecedent basis for
	- “…the list of risk factors…”

Claim 10 is recommended to be amended, as an example only, to recite among others:
	- “comparing the performance data to the risk grade to determine a variance between [[the]] a list of risk factors associated with the automation opportunity and performance of the automation opportunity”.

Claims 11-19 are dependent and rejected upon rejected parent independent Claim 10. 
Clarification and/or correction is/are required










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
or at least describe or set forth the abstract idea except where strikethrough: “…assessing automation, comprising:” / “…assessing automation, the:”  
         - “receiving, ” 
(independent Claims 1, 10)
	- “determining a preliminary list / preliminary of risk factors applicable to the automation opportunity based on the input data”; (Claims 1, 10, 20)  / “wherein the preliminary list of risk factors includes factors associated with the automation opportunity ” (independent Claim 20)
         - “receiving risk factor data the user  (Claims 1,10,20);
         - “transmitting one or more risk inquiries associated with the automation opportunity 
and one or more mitigation options associated with the automation opportunity (independent Claim 1) /“after receiving / based on the response to the one or more risk inquiries, transmitting one or more mitigation options associated with the automation opportunity to the user  (independent Claims 10, 20); 
         - “based on the risk factor data and a scoring matrix, generating a risk score for each of the one or more risk factors” (independent Claims 1, 10, 20);
         - “based on the risk score for each of the one or more risk factors, calculating a risk grade for the automation opportunity” (independent Claims 1, 10, 20);
	- “transmitting the risk grade  (independent Claim 20); 
performing the automation opportunity to record performance data related to the automation opportunity / ” (independent Claims 1, 10, 20);
         -“comparing the performance data to the risk grade to determine a variance between the list of risk factors associated with the automation opportunity ” (independent Claims 1, 10, 20); “and based on determining the variance from the comparison of the performance data to the risk grade”:
		= “adjusting the one or more risk factors”;
		= “adjusting one or more of the factor weights”;
		= “adjusting the scoring matrix; or a combination thereof to modify the automation opportunity ” 
(independent Claims 1, 10, 20)
 	- “inhibiting implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix are noncompliant with the code of regulations and the ruleset, ” (independent Claim 1) 
	- “allow implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix indicate the automation opportunity is in compliance with a code of regulations and a ruleset” (independent Claim 10)
	-  “comparing the modified list of risk factors with the code of regulations and the ruleset to determine compliance ” (independent Claim 20)

 	“further comprising: generating, based on the risk grade”, 
 “a numerical representation of a risk associated with the automation opportunity”, 
- “a graphical representation of the risk associated with the automation opportunity”, 
- “a list of one or more mitigation options associated with the automation opportunity”, or
- “a combination thereof”          (dependent Claims 2, 15)
further comprising communicating the risk score to the user ”
(dependent Claims 3, 17)
-“wherein each risk factor of the list of risk factors has associated category” 
(dependent Claim 4)
 - “wherein the method includes the adjusting the one or more risk factors, and 
- “wherein adjusting the risk factor(s) includes editing the risk inquiry associated with risk factor”                                     (dependent Claim 5)
- “wherein the code of regulations and the ruleset are revised periodically”
(dependent Claim 6)
- “determining whether the code of regulations or ruleset has been modified within a specified period of time”;
- “upon determining that a modification has occurred, identifying the modification to the code of regulations or ruleset” / “identifying any modifications to the code of regulations or ruleset and”;  
- “determining whether the modification to the code of regulations or ruleset affects a threshold amount of the one or more risk factors”
(dependent Claims 7, 13)
	“based on the determining whether the modification to the code of regulations or ruleset affects the threshold amount of the one or more risk factors”: / “if a modification is determined to affect a threshold amount of risk factors”:
	- “adjusting the one or more risk factors”;
	- “adjusting one or more of the factor weights”;
	- “adjusting the scoring matrix; or a combination thereof”
(dependent Claims 8 and 14)
	“wherein the automation opportunity is a first automation opportunity, the method further comprising”:
	- “comparing the first automation opportunity to one or more additional automation opportunities” “and”
	- “conveying the comparison of the first automation opportunity to the one or more additional automation opportunities to the user”
(dependent Claim 9)
wherein a number of risk inquiries is equal to a number of risk factors”
(dependent Claim 11)
	 “wherein each risk factor of the one or more risk factors is assigned to one of a plurality of categories, with each category having a category weight; and the determining the risk grade includes determining the risk grade based on the category weights”
(dependent Claim 12)
	“wherein the operations further include communicating” 
    - “a graphical representation of the risk associated with the automation opportunity”, 
    - “a list of one or more mitigation options associated with the automation opportunity”,
“or”
    - “both, to the user ”
(dependent Claim 16)
    - “comparing the risk grade of the automation opportunity with one or more calculated risk grades of one or more other automation opportunities” 
(dependent Claim 18)
	“wherein the automation opportunity is a first automation opportunity and the operations further comprise”:
	- “comparing the first automation opportunity to one or more additional automation opportunities”; “and”
	“based on the comparison of the first automation opportunity to one or more additional automation opportunities”:
		= “adjusting one or more risk factors”;
		= “adjusting one or more factor weights”;
		= “adjusting the scoring matrix”;
		= “communicating a list of mitigation options associated with the first automation opportunity to the user”; “or” “a combination thereof”   
(dependent Claim 19)
---------------------------------------------------------------------------------------------------------------------
     Examiner follows a similar mapping of the claimed limitations to the abstract grouping as that of Final Act 05/07/2020 p.10-p.13 ¶2 reincorporated herein. Specifically, Examiner rediscovers that the character as a whole of the claims is still broad to describe or set fundamental economic practices and/or commercial interactions11 such as:
	- mitigating risk (preponderantly claimed here with respect to “determining” “risk”, “risk score”, “risk grade” etc &“mitigation options” with respect to “automation opportunity”)   
	- legal interactions (here “code of regulations and a ruleset” at independent Claims 1,10,20, dependent Claims 6-7, 13)  & commercial interactions (here “record performance data related to the automation opportunity” at independent Claims 1, 10, 20; “receive risk factor data from user” & “transmit risk inquirie(s) associated with the automation opportunity and one or more mitigation options associated with automation opportunity to the user”; - independent Claims 1,10,20; “transmit risk grade” - independent Claim 20, “communicate risk score to user” at dependent Claims 3, 17; “adjusting the factor(s), and wherein adjusting the one or more risk factors includes editing risk inquiry associated with the risk factor” at dependent Claim 5; “code of regulations & ruleset are revised periodically” at dependent Claim 6; “conveying comparison of 1st automation opportunity to one or more additional automation opportunities to the user” at dependent Claim 9);
	- managing interactions by following rules and instructions (here “allow” / “inhibit” “implementation of the automation opportunity” ”when” “compliant” / “noncompliant”  based on the “rules & regulations”). Such fundamental economic practices and/or commercial interactions are further implementable through12 equally computed aided evaluation and judgment  of the “Mental Processes”13 and/or via “Mathematical Relationships” expressed in words14 [here  “variance, score, weight, matrix”]. Indeed, 
--------------------------------------------------------------------------------------------------------------------
This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. For example Examiner points to MPEP 2106.05(a) I. which found that providing historical usage information while inputting data15 [here “input data”] is insufficient to show improvement in computer-functionality and thus integrate the receive data [here “input data”], store data [here “opportunity is stored in computer system” and conditional “storing” at Claim 20], and transmit data16 [here “transmitting risk inquirie(s)”] as well as performing other economic tasks [here “code of regulations and ruleset”, “mitigation options” etc.] represent mere examples of applying the abstract idea, which again do not integrate it into a practical application. The same rationale applies to requiring use of software to tailor [here “adjusting”] info [here “risks, weights, matrix”] and provide it to user on a generic computer17. Another example is remotely accessing user-specific information [here “input data”] through a mobile interface [here “user device”]18. 
	Examiner also points to MPEP 2106.05(h) to submit that narrowing the abstract idea [here decision making in “implementation” of “opportunity”] to a technological environment or field of use [here “automation opportunity”] also does not integrate the abstract idea into a practical application because here, similar to “Flook” supra, the argued elements update [here “adjust”] narrow limits [here “risk factors”, “factor weights”, “scoring matrix”] to either perform or not [here “allow” or “inhibit”] the process steps [here “opportunity”]. As stated by MPEP 2106.05(h) although the applicant argued in “Flook” that limiting use of formula to petrochemical and oil-refining fields should make the claim eligible, the Supreme Court disagreed19. Here, a similar unpersuasive argument is raised with respect to “opportunity” being “automation opportunity”. Other example is presented by MPEP 2106.05(h) as limiting a combination of collecting information, analyzing it, and displaying certain [here “to the user device”] results of collection & analysis [here “risk inquiries”, “risk grade”, “risk score”, “graphical representation of risk”, “mitigation options”] to a particular technological environment20 [here “in the computer system”, “from / to the user device”with respect to “automation opportunity”]. The same applies to guaranteeing performance of transaction [here “perform automation opportunity / allow implementation of automation opportunity”] using a computer21 [here “computer system” & “user device”].

--------------------------------------------------------------------------------------------------------------------
This judicial exception is not integrated into a practical application because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). Specifically 
	Original Spec ¶ [0001]: “Various embodiments of the present disclosure relate generally to systems and methods for implementing risk assessment models”. 
	Original Spec ¶ [0017] “Various embodiments of the present disclosure generally relate to determining risk associated with an automation opportunity”.
	Original Spec ¶ [0019] last two sentences: “Additionally, in this disclosure, the term "computer system" generally encompasses any device or combination of devices, each device having at least one processor that executes instructions from a memory medium. Additionally, a computer system may be included as a part of another computer system”.
	Original Spec ¶ [0040] “In general, the present disclosure provides systems and methods for assessing automation. While the disclosure includes descriptions of exemplary methods and systems, it will be understood that the steps of each method and the components of each system may be combined in various combinations or permutations and/or may be mixed and matched. For example, a step from one exemplary method may be used in conjunction with one or more steps of any exemplary method, a component (e.g., subsystem) of a exemplary system may be configured to interface with one or more components of any exemplary system, and any exemplary method may utilize any exemplary system”.
	Original Spec ¶ [0042] “Various components of the system described herein may include one or more computing devices. As shown in FIG. 5, such devices 500 may include a central processing unit (CPU) 520. CPU 520 may be any type of processor device including, for example, any type of special purpose or a general-purpose microprocessor device. As will be appreciated by persons skilled in the relevant art, CPU 520 also may be a single processor in a multi-core/multiprocessor system, such system operating alone, or in a cluster of computing devices operating in a cluster or server farm. CPU 520 may be connected to a data communication infrastructure 510, for example, a bus, message queue, network, or multi-core message-passing scheme”. 
	Original Spec ¶ [0043] “Device 500 also may include a main memory 540, for example, random access memory (RAM), and also may include a secondary memory 530. Secondary memory 530, e.g., a read-only memory (ROM), may be, for example, a hard disk drive or a removable storage drive. Such a removable storage drive may comprise, for example, a floppy disk drive, a magnetic tape drive, an optical disk drive, a flash memory, or the like. The removable storage drive in this example reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit may comprise a floppy disk, magnetic tape, optical disk, etc., which is read by and written to by the removable storage drive. As will be appreciated by persons skilled17 Attorney Docket No.: 00212-0036-00000in the relevant art, such a removable storage unit generally includes a computer usable storage medium having stored therein computer software and/or data”. Etc.
- most importantly -
	Original Spec ¶ [0046] “The hardware elements, operating systems and programming languages of such equipment are conventional in nature, and it is presumed that those skilled in the art are adequately familiar therewith”.
	Original Spec ¶ [0053] “while some embodiments described herein include some but not other features included in other embodiments, combinations of features of different embodiments are meant to be within the scope of the invention, and form different embodiments, as would be understood by those skilled in the art. For example, in the following claims, any of the claimed embodiments can be used in any combination”.
	Original Spec ¶ [0054] “Thus, while certain embodiments have been described, those skilled in the art will recognize that other and further modifications may be made thereto without departing from the spirit of the invention, and it is intended to claim all such changes and modifications as falling within the scope of the invention. For example, functionality may be added or deleted from the block diagrams and operations may be interchanged among functional blocks. Steps may be added or deleted to methods described within the scope of the present invention”. 
- Additionally or alternatively per -
	MPEP 2106.05(d)(II) the following computer functions are well‐understood, routine, and conventional functions: 
* receiving or transmitting data over a network including by utilizing an intermediary computer to forward information (here as interaction between “system” & “user device”)
* gather statistics / electronic recordkeeping (preponderantly here with respect to “determining” “risk” “risk factor”, “risk score”, “risk grade” etc. and “mitigation options” with respect to “automation opportunity” and further with respect to “code of regulations and a ruleset” at independent Claims 1, 10, 20, dependent Claims 6-7, 13 etc.) followed by 
* arrangement  of such information into a hierarchy and performance repetitive calculations (here repeated “adjusting” of “risk factors”, “factor weights”, “scoring matrix”) including for determining an estimated outcome (here wherein the automation opportunity is 1st automation opportunity, the method further comprising”: “comparing the first automation opportunity to one or more additional automation opportunities and conveying the comparison of the first automation opportunity to the one or more additional automation opportunities to the user” at dependent Claim 9; “wherein the automation opportunity is a first automation opportunity and the operations further comprise: comparing the first automation opportunity to one or more additional automation opportunities; and based on the comparison of the first automation opportunity to one or more additional automation opportunities: adjusting one or more risk factors; adjusting one or more factor weights; “adjusting the scoring matrix”; “communicating a list of mitigation options associated with the first automation opportunity to the user; or a combination thereof” at dependent Claim 19) /
* sorting information (here “based on code of regulations and ruleset”  “determining which risk factors of a list of risk factors are applicable to an automation opportunity based on the risk factor data & scoring matrix, generating risk score for each of risk factor(s)”; “based on risk score for each of risk factor(s), calculating a risk grade for the automation opportunity”; “based on determination the variance from the comparison of performance data to risk grade: adjusting the risk factor(s); adjusting the factor weight(s); adjusting the scoring matrix; or a combination thereof” at independent Claims 1, 10, 20; “based on category weights” “determining risk grade” at dependent Claim 12; “based on risk grade, generating, numerical representation of a risk associated with the automation opportunity, a graphical representation of the risk associated with automation opportunity, a list of one or more mitigation options associated with the automation opportunity, or a combination thereof” at dependent Claims 2, 15; and similarly “based on determining whether modification to code of regulations or ruleset affects the threshold amount of the one or more risk factors”: / “if modification is determined to affect a threshold amount of risk factors: adjust the risk factor(s); adjusting the factor weight(s); “adjusting the scoring matrix; or a combination thereof” at dependent Claims 8 & 14; and similarly “based on comparison of first automation opportunity to additional automation opportunitie(s): adjusting risk factor(s); adjusting factor weight(s); adjusting scoring matrix; communicating a list of mitigation options associated with the first automation opportunity to user; or a combination thereof” at dependent Claim 19). 
All of these do not provide significantly more when considered in light of MPEP 2106.05(d) reliance by “2019 PEG Advanced Module” Slide 37.
- In conclusion - 
Claims 1-20 although directed to statutory categories (“method” or process, “system” or machine, “non-transitory computer-readable storage medium” or computer product) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
	Thus, the Claims 1-20 are not patent eligible. 








Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, 10, 12,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over
	* Prasad et al, US 20200073639 A1 hereinafter Prasad, in view of  
	* Kapoor; Alok US 20060247943 A1 hereinafter Kapoor. As per,

Claims 1, 10, 20 Prasad teaches of suggests: “A computer-implemented method for assessing automation at a system for implementing an automation opportunity, the method comprising”: (Prasad Figs.4-6)/ “A computer system for assessing automation and implementing an automation opportunity, the computer system comprising: a memory storing instructions; and one or more processors configured to execute the instructions to perform operations, the operations including: (Prasad Figs. 2-3 & ¶ [0082]-¶ [0083], ¶ [0087]-¶ [0088], ¶ [0091] - ¶ [0096], ¶ [0102]-¶ [0105], ¶ [0111]-¶ [0115]);” / “A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the one or more processors to perform operations comprising:” (Prasad ¶ [0084], ¶ [0087] - ¶ [0088]) 
	
	- “receiving, at the system, input data from a user device of the automation opportunity” (Prasad ¶ [0111] As shown in Fig.6, process 600 include receiving a request to generate an automation recommendation for a particular process - block 610). 
      	 
	- “determining a preliminary list of risk factors applicable to the automation opportunity based on the input data”; / “wherein the preliminary list of risk factors includes factors associated with the automation opportunity in the computer system” 
st sentence: process automation platform 110 generate an automation blueprint which include a classification identifying an extent to which a tool is suitable for use in automation. Fig.1B noting the Process Classification includes Risk Management);

	- “determining a code of regulations and a ruleset” / “applicable to the automation opportunity / based on the list of risk factors determined to be applicable to the automation opportunity”;	(Prasad Fig.1B Risk Management & Incidents and ¶ [0035] last sentence:  process automation platform 110 determines whether a project is complying with an industry standard, standardized process etc., whether the project is satisfying benchmark criteria, a level to which a particular process of the particular project is automated. ¶ [0051] 2nd sentence noting compliance in terms of industry standard, guideline and benchmark.
Prasad ¶ [0052] 2nd sentence: For example, process automation platform 110 may determine that a tool maturity does not satisfy a threshold maturity level); 
   
	  - “receiving risk factor data on the system from the user device, the risk factor data corresponding to one or more risk factors, as applied to the automation opportunity”
	(Prasad ¶ [0035] 2nd sentence: process automation platform obtains info from user via a user interface. Prasad ¶ [0036] last sentence: the questionnaire is associated with service delivery (incident management, problem management, service level management etc.), software testing (e.g., defect management and prevention), for development operations (e.g. automated release of software, continuous integration, automated operations). The questionnaire are associated with the process area of category (incident management), sub-process area of process area (e.g. incident logging), and/or the like.
	Prasad ¶ [0055] 2nd sentence: process automation platform obtains user feedback (e.g., process level feedback regarding processes, sub-process level feedback regarding tasks, etc. For example see Fig. 1B with respect to risk management, the platform obtains the incidents identification answer: Event monitoring is done using an application for system anomaly identification, which notifies support personnel. However there is no process in place for monitoring application health…); 
	
	- “wherein each risk factor has an associated risk inquiry and a factor weight” 
         (Prasad Fig. 1B noting the associated risk inquiry incidents are identified by support groups? With the associated factor weight “Somewhat agree”. Indeed per Prasad ¶ [0035] 3rd sentence: the set of questions may be associated with categorical responses (e.g. a numerical response, an agree/somewhat agree/disagree response etc.
	Prasad ¶ [0047] 2nd sentence: process automation platform 110 apply a set of weights to a set of assessment parameters of a set of classes of tickets (e.g., weights to criticality scores, assessment scores, predicted inflow volume etc.). Similarly, ¶ [0050] 2nd sentence: automation maturity score represent % of tasks automated using a particular process, weighted based on categorical questionnaire responses (e.g. agree response may receive a first weight, a partially agree response may receive a second weight, etc.);
    
	- “transmitting one or more risk inquiries associated with the automation opportunity and one or more mitigation options associated with the automation opportunity from the system to the user device” 
	(Prasad Fig.1B & ¶ [0059] 3rd sentence: process automation platform 110 provides questionnaire questions via the user interface. For example at Fig.1B for Process Areas: Risk Management, the following inquiry: Incidents are identified by support groups?
            Prasad ¶ [0060] last sentence: based on determination by process automation platform, the process assessment user interface may include recommendations [or mitigation options] relating to the process assessment, such as a recommendation relating to implementing a tool (e.g., a service portal tool, a monitoring tool, an alert tool, and/or the like) to automate one or more processes, sub-processes, and/or the like);
        	
	- “based on the risk factor data and a scoring matrix, generating a risk score for each of the one or more risk factors”; 
	(Prasad ¶ [0045] 1st sentence: generating a maturity level identifying an extent to which a tool is suitable for automation, with such maturity score defined at ¶ [0051] 2nd sentence to represent compliance in terms of a template or matrix, with ¶ [0050] further stating that an agree response may receive 1st weight, a partially agree response receive 2nd weight, etc. ¶ [0051] 2nd-3rd sentences: the process maturity score may represent a compliance of a process in terms of an industry benchmark, a standard, a guideline, a st - 2nd sentences: process automation platform 110 may filter one or more tools from being recommended. For example, process automation platform 110 may determine that a tool maturity does not satisfy a threshold maturity level etc.);
         
	- “based on the risk score for each of the one or more risk factors, calculating a risk grade for the automation opportunity” 
	(Prasad ¶ [0098] 1st sentence: determine assessment score based on automation maturity score based on analysis model and values for the set of assessment parameters, the automation maturity score representing the level of task automation weighted based on a set of questionnaire response. ¶ [0038] last two sentences: process automation platform 110 determine a set of assessment scores for a set of assessment parameters relating to a tool and a process, and correlate the set of assessment scores to whether the tool was successful at automating the process, then determine threshold assessment score to recommend new tool for automating a new process when performing subsequent assessment. ¶ [0047] 2nd sentence: weights to criticality scores, assessment scores, predicted inflow volume. ¶ [0048] process automation platform 110 may score candidate recommendations based on an assessment score, likelihood of success to completing a process, cost of manual completion of a process. Process automation platform 110 determine that a subset of recommendations satisfy a threshold score e.g., a threshold assessment score, another threshold score, etc. ¶ [0038] 3rd sentence: process automation platform 110 may determine to evaluate assessment parameters relating to the questions based on a particular scale, such as a numeric scale, a categorical scale);
	
	- “transmitting the risk grade to the user device” 
	   (Prasad ¶ [0060] As shown in Fig.1C, based on receiving process assessment user interface from process automation platform 110, user device 105 may provide the process assessment user interface for display. In this case, the process assessment user interface may include information identifying an assessment score for a process such as th sentence: process automation platform 110 may determine whether the tool satisfies a threshold process assessment score indicating a threshold likelihood of success);     

	- “performing the automation opportunity to record performance data related to the automation opportunity on the system” (Prasad ¶ [0066] 3rd sentence: process automation platform 110 implement a test script to determine whether the particular tool automatically and successfully performs the process. Prasad ¶ [0017] 2nd sentence process automation platform 110 obtains process data from server devices 115 storing historical process data relating to a set of processes previously completed e.g. using a set of automated tools);         
	
	- “comparing the performance data to the risk grade to determine a variance between the list of risk factors associated with the automation opportunity in the system and performance of the automation opportunity” (Prasad ¶ [0122] 2nd sentence: satisfying a threshold may refer to a value being greater than threshold, more than threshold, higher than the threshold, greater than or equal to the threshold, less than the threshold, fewer than threshold, lower than threshold, less than or equal to threshold. Prasad ¶ [0055] 3rd sentence: process automation platform apply higher weights to tools successfully recommended & lower weights to tools unsuccessfully recommended. Prasad ¶ [0054]
4th sentence: noting an example where if multiple tools indicate an 80%+ effectiveness level of completing a process, process automation platform 110 may select the particular tool with the highest predicted effectiveness level of completing the process)
	
	“based on determining the variance from the comparison of the performance data to the risk grade”:
        - “adjusting the one or more risk factors”;
        - “adjusting one or more of the factor weights”;
        - “adjusting the scoring matrix”; “or”
        - “a combination thereof to modify the automation opportunity ”  (Prasad ¶ [0055] 3rd sentence: process automation platform apply higher weights to tools successfully recommended & lower weights to tools unsuccessfully recommended thereby improving recommendations via reinforcement learning, excluding tools that are incorrectly identified based on descriptions from subsequent recommendation etc.).
	
	- “inhibiting implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix are noncompliant with the code of regulations and the ruleset, 
	(Prasad ¶ [0052] process automation platform 110 may filter one or more tools from being recommended. For example, process automation platform 110 may determine that a tool maturity does not satisfy a threshold maturity level. For a similar example see
	Prasad ¶ [0055] excluding the tools incorrectly identified based on descriptions from subsequent recommendation based on the higher weights to the tools successfully recommended and the lower weights to tools that were unsuccessfully recommended)

	- “wherein the system is configured to allow implementation of the automation opportunity when in compliance with the code of regulations and the ruleset” /
	- / “allowing implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix indicate the automation opportunity is in compliance with a code of regulations and a ruleset” /
	- / “comparing the modified list of risk factors with the code of regulations and the ruleset to determine compliance” / 
	(Prasad ¶ [0048] 2nd sentence: process automation platform 110 determine that a subset of recommendations satisfy a threshold score (e.g. threshold assessment score, other threshold score) and recommend implementation of subset of recommendations (e.g., recommend completion of the process using a subset of available tools. Prasad ¶ [0046] 3rd sentence: process automation platform select a class of processes for automation based on highest assessment score or threshold assessment score. Prasad ¶ [0055] 3rd sentence: process automation platform apply higher weights to tools successfully recommended and lower weights to tools unsuccessfully recommended thereby improving recommendations via reinforcement learning. Prasad ¶ [0064] 2nd th sentence: process automation platform 110 may generate a customized visualization of automation maturity levels for the project, and steps that are to be completed at each level. Process automation platform 110 may identify the current level, a target level for automation using one or more tools, and/or the like: Level 1-Current Level: Consistent, Repeatable Reusable, Level 2: Rationalize, Standardize, Scale-Up, Level 3: Use Past intelligence, Level 4-Target Level: Implement artificial intelligence to automate. Benefits 5% effort reduction, 15% computer usage reduction. Automation Maturity Level: 1, Automation Maturity Score: 1.5, Process Maturity Score: 1.25).

	- “wherein the system is configured to ” (Prasad ¶ [0048] 2nd sentence: process automation platform 110 may determine that a subset of recommendations satisfy a threshold score (e.g., a threshold assessment score, another threshold score, etc.), and may recommend implementation of the subset of recommendations (e.g., recommend completion of the process using a subset of available tools. Prasad  ¶ [0061] 4th sentence: process automation platform 110 may determine that a tool satisfies a threshold process assessment score indicating a threshold likelihood of success, a threshold reduction in processing resource utilization, a threshold cost reduction, and/or the like, and may automatically determine to implement the tool. Prasad ¶ [0017] 2nd sentence process automation platform 110 obtains process data from server devices 115 storing historical process data relating to a set of processes previously completed e.g. using a set of automated tools), “and to inhibit ” Prasad ¶0052] process automation platform 110 may filter one or more tools from being recommended. For example, process automation platform 110 may determine that a tool maturity does not satisfy a threshold maturity level. For a similar example Prasad ¶ [0055] excluding the tools incorrectly identified based on descriptions from subsequent recommendation based on the higher weights to the tools successfully recommended and the lower weights to tools that were unsuccessfully recommended). 


Prasad ¶ [0017] 2nd sentence provides the capabilities of storing historical process data relating to a set of processes previously completed e.g., using a set of automated tools.

Prasad does not explicitly recite: 
	- “…automation opportunity stored in the system” (Claims 1, 10) as claimed, and 
	- “wherein the system is configured to store the automation opportunity for implementation when in compliance with the code of regulations and the ruleset and to inhibit storage of the automation opportunity when noncompliant with the code of regulations and the ruleset” (Claim 20) as claimed (bolded emphasis added). 

Kapoor is found by Examiner as analogous art because it similarly assesses new opportunities (i.e. automotive implementation at ¶ [0070]) based on mitigated risks and determined macro-economic regulations at ¶ [0078], ¶ [0086]. Once the risks have been mitigated the new opportunity is implemented at ¶ [0088]  

Kapoor in such analogous art of assessing opportunities teaches or at least suggests:
	- “…automation opportunity stored in the system” (Claims 1, 10)
	- “wherein the system is configured to store the automation opportunity for implementation when in compliance with the code of regulations and the ruleset” 
“and to inhibit storage of the automation opportunity when noncompliant with the code of regulations and the ruleset” (Claim 20). 
        (Kapoor Fig.3 step 340:Locate Unexplored Opportunity->step 350:Analyze Potential Response->step 355: Is it viable?->step 360: Add to List->Repeat->step 355. Also    
         Kapoor ¶ [0071] last sentence: Viable opportunities are added (360) to a list of potential opportunities. Kapoor ¶ [0072] However, if the unexplored opportunity is considered (355) inviable, then sub-process 325 returns to studying (3330) the societal needs sectors in order to find another unexplored opportunity).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Prasad’s “method” / “system” / “non-transitory medium”
to include Kapoor’s teachings above to allow choosing the opportunity that corresponds Kapoor’s processes would also reduce inefficiencies and increase the overall production (Kapoor ¶ [0002] & MPEP 2143 G) and would result in a thoughtfully-considered & economically-viable new opportunity (Kapoor ¶ [0086] & MPEP 2143 G). The predictability of such modifications is corroborated by the level of one of ordinary skills established by Kapoor at ¶ [0106]. 
	Further, the claimed invention can also be viewed as a mere combination of old organizational elements of data storage and recommendation or mitigation in a similar field of endeavor that assess opportunities. In such combination each element would have merely performed the same storage, recordation and analysis functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Prasad in view of Kapoor, the results of the combination were predictable (MPEP 2143 A).

Claims 2, 15
Prasad / Kapoor teaches all the limitations above. 
Prasad further teaches: “further comprising: generating, based on the risk grade”, 
        - “a numerical representation of a risk associated with the automation opportunity”
	(Prasad ¶ [0038] 3rd sentence: process automation platform 110 may determine to evaluate assessment parameters relating to the questions based on a particular scale, such as a numeric scale, a categorical scale. Prasad ¶ [0122] 2nd sentence: As used herein, satisfying a threshold may refer to a value being greater than the threshold, more than the threshold, higher than the threshold, greater than or equal to the threshold, less than the threshold, fewer than the threshold, lower than the threshold, less than or equal to the threshold, equal to the threshold etc. Prasad ¶ [0054]: when multiple tools satisfy the threshold, process automation platform 110 may select the particular tool for that satisfies the threshold by largest margin. if multiple tools indicate an 80%+ effectiveness level of completing a process, process automation platform 110 may select the particular tool with the highest predicted effectiveness level of completing the process); 

        - “a graphical representation of the risk associated with the automation opportunity” 
	(Prasad Fig.1B Risk Management & Incidents and ¶ [0035] last sentence:  process nd sentence noting compliance in terms of industry standard, guideline and benchmark.
Prasad ¶ [0052] 2nd sentence: For example, process automation platform 110 may determine that a tool maturity does not satisfy a threshold maturity level. Prasad Figs.1B-1D & ¶ [0057], ¶ [0060] 2nd-4th sentences: process assessment user interface may include information identifying an assessment score for a process. For example, process automation platform 110 determine an assessment score identifying a suitability for a process being automated (e.g., using one or more tools), a sub-process of the process being automated (e.g., using one or more tools), and/or the like. Further, based on a determination by process automation platform 110, the process assessment user interface may include information identifying a set of scores for a set of tools, which identify suitability of each tool for automating a process and/or one or more tasks thereof); 

	- “a list of one or more mitigation options associated with the automation opportunity”	(Prasad Fig. 1C noting Recommendations: Establish service portal for users, Establish monitoring and event management processes (Tools: ToolA, ToolB,…), Establish auto-alerting process (Tools: ToolA, ToolC, Tool D), Automate server and application monitoring (Tools: Tool A)), or
	- “a combination thereof”

Claims 3, 17
Prasad / Kapoor teaches all the limitations above. 
Prasad further teaches: 
	- “communicating the risk score to the user device” (Prasad Figs. 1C-D & ¶ [0060] As shown in Fig.1C, based on receiving process assessment user interface from process automation platform 110, user device 105 may provide the process assessment user interface for display. In this case, the process assessment user interface may include information identifying an assessment score for a process such as Incident Management 4.75/5. For example, process automation platform 110 may determine an assessment score identifying a suitability for a process being automated (e.g., using one or more tools th sentence: process automation platform 110 may determine whether the tool satisfies a threshold process assessment score indicating a threshold likelihood of success)

Claim 4
Prasad / Kapoor teaches all the limitations above. Furthermore, 
Prasad teaches: “wherein each risk factor of the list of risk factors has an associated category” (Prasad ¶ [0050] 2nd sentence: the automation maturity score may represent a percentage of tasks that are fully or partially automated using a particular process, which may be weighted based on categorical questionnaire responses (e.g., an agree response may receive a first weight, a partially agree response may receive a second weight, etc.).
	Prasad ¶ [0035] 3rd sentence: the set of questions (i.e. at Fig.1B: Incidents are identified by support groups?) may be associated with categorical responses (e.g. a numerical response, an agree/somewhat agree/disagree response/ etc.
	Prasad ¶ [0047] 2nd sentence: process automation platform 110 apply a set of weights to a set of assessment parameters of a set of classes of tickets (e.g., weights to criticality scores, assessment scores, predicted inflow volume etc. Prasad ¶ [0098] 1st sentence, ¶ [0038] last 2 sentences, ¶ [0047] 2nd sentence, ¶ [0048] for similar examples);

Claim 5
Prasad / Kapoor teaches all the limitations above.  Furthermore, 
Prasad teaches “wherein the method includes the adjusting the one or more risk factors”
(Prasad ¶ [0055] last sentence: process automation platform 110 apply relatively higher weights to tools that were successfully recommended and lower weights to tools that were unsuccessfully recommended, thereby improving recommendations via reinforcement learning, excluding tools that are incorrectly identified based on descriptions from subsequent recommendation, and/or the like),” and wherein the adjusting the one or more risk factors includes editing the risk inquiry associated with the risk factor” (Prasad ¶ [0023] 4th sentence: process automation platform 110 obtain process data relating to a process by providing a questionnaire, as described in more detail below, which may nd sentence: Based on filtering questions based on the hierarchy, process automation platform 110 may reduce a quantity of questions that are provided to obtain information relating to generating a recommendation for a tool to automate a process relative to using less granularity for assessing a process).

Claim 9 
Prasad / Kapoor teaches all the limitations above. Furthermore,
Presad teaches: “wherein the automation opportunity is a first automation opportunity, the method further comprising”:
	- “comparing the first automation opportunity to one or more additional automation opportunities” (Prasdad ¶ [0026] 6th sentence: process automation platform 110 perform a lookup to identify similar tools based on comparing the feature vector with other feature vectors corresponding to other tools. Prasdad ¶ [0045] 2nd sentence: process automation platform 110 tracks information for improving a subsequent automation blueprint. Prasdad ¶ [0053] last sentence: ranking tools based on an amount of resources or an estimated amount of resources needed to resolve the issue, process automation platform 110 is able to conserve processing resources and/or network resources by selecting the most resource-efficient resolution. Prasad ¶ [0055] 3rd sentence: process automation platform apply higher weights to tools successfully recommended & lower weights to tools unsuccessfully recommended thereby improving recommendations via reinforcement learning, excluding tools that are incorrectly identified based on descriptions from subsequent recommendation etc.); “and”
	
	- “conveying the comparison of the first automation opportunity to the one or more additional automation opportunities to the user” 
       (Prasad Fig.1C & ¶ [0054] 3rd-4th sentences: when multiple tools satisfy the threshold, process automation platform 110 select the particular tool for that satisfies the threshold by the largest margin. For example, if multiple tools indicate an 80%+ effectiveness level of completing a process, the process automation platform 110 may select the particular tool with the highest predicted effectiveness level of completing the process.
nd sentence: process automation platform 110 may automatically transmit information that indicates the particular recommendation to another device (e.g., a server associated with user device 105, etc.), and the other device may implement the particular recommendation by enabling a tool).

Claim 12 Prasad / Kapoor teaches all the limitations above. Furthermore, 
Prasad teaches: “wherein each risk factor of the one or more risk factors is assigned to one of a plurality of categories, with each category having a category weight; and the determining the risk grade includes determining the risk grade based on the category weights” (Prasad Fig.1B noting the associated risk inquiry Incidents are identified by support groups? With the associated factor weight “Somewhat agree”. Indeed per Prasad 	Prasad ¶ [0035] 3rd sentence: the set of questions may be associated with categorical responses (numerical response, agree/somewhat agree/disagree response.
	Prasad ¶ [0047] 2nd sentence: process automation platform 110 may apply a set of weights to a set of assessment parameters of a set of classes of tickets (e.g., weights to criticality scores, assessment scores, predicted inflow volume, and/or the like), to sort the set of classes in terms of priority for generating an automation plan
	Prasad ¶ [0050] 2nd sentence: automation maturity score represent % of tasks automated using a particular process, weighted based on categorical questionnaire responses (e.g. agree response may receive a first weight, a partially agree response may receive a second weight, etc.).

Claim 16 Prasad / Kapoor teaches all the limitations above. Furthermore,
Prasad teaches: “wherein the operations further include communicating” 
    - “a graphical representation of the risk associated with the automation opportunity”
	(Prasad Fig.1B Risk Management & Incidents and ¶ [0035] last sentence:  process automation platform 110 determines whether a project is complying with an industry standard, standardized process etc., whether the project is satisfying benchmark criteria, a level to which a particular process of the particular project is automated. ¶ [0051] 2nd sentence noting compliance in terms of industry standard, guideline and benchmark.
Prasad ¶ [0052] 2nd sentence: For example, process automation platform 110 may determine that a tool maturity does not satisfy a threshold maturity level. Prasad Figs.1B-nd-4th sentences: process assessment user interface may include information identifying an assessment score for a process. For example, process automation platform 110 determine an assessment score identifying a suitability for a process being automated (e.g., using one or more tools), a sub-process of the process being automated (e.g., using one or more tools), and/or the like. Further, based on a determination by process automation platform 110, the process assessment user interface may include information identifying a set of scores for a set of tools, which identify suitability of each tool for automating a process and/or one or more tasks thereof), 
    - “a list of one or more mitigation options associated with the automation opportunity”
       (Prasad Figs. 1B-1D and ¶ [0057], ¶ [0060] 2nd - 4th sentences: the process assessment user interface may include information identifying an assessment score for a process. For example, process automation platform 110 may determine an assessment score identifying a suitability for a process being automated (e.g., using one or more tools), a sub-process of the process being automated (e.g., using one or more tools), and/or the like. Further, based on a determination by process automation platform 110, the process assessment user interface may include information identifying a set of scores for a set of tools, which identify a suitability of each tool for automating a process and/or one or more tasks thereof.	Prasad Fig. 1C noting Recommendations as mitigations options: Establish service portal for users, Establish monitoring and event management processes (Tools: ToolA, ToolB,…), Establish auto-alerting process (Tools: ToolA, ToolC, Tool D), Automate server and application monitoring (Tools: Tool A) “or”
      - “both, to the user device” 

Claim 18 Prasad / Kapoor teaches all the limitations above.
Prasad teaches: “wherein the operations further include comparing the risk grade of the automation opportunity with one or more calculated risk grades of one or more other automation opportunities”  	(Prasad teaches several examples as follows:
	Prasad ¶ [0046] 2nd-3rd sentences: process automation platform 110 determine an assessment score for each class of processes related to a predicted automatability for completing a class of processes using a tool available to process automation platform 110. In this case, process automation platform 110 may select a class of processes for nd sentence: process automation platform 110 determine that a subset of recommendations satisfy a threshold score (e.g., a threshold assessment score, another threshold score), and recommend implementation of subset of recommendations (e.g., recommend completion of process using a subset of available tools. 
	Prasad ¶ [0054] 3rfd - 4th sentences:  when multiple tools satisfy the threshold, process automation platform 110 may select the particular tool for that satisfies the threshold by the largest margin. For example, if multiple tools indicate an 80%+ effectiveness level of completing a process, process automation platform 110 may select the particular tool with the highest predicted effectiveness level of completing the process.
Prasad ¶ [0055] 3rd sentence: process automation platform apply higher weights to tools successfully recommended & lower weights to tools unsuccessfully recommended thereby improving recommendations via reinforcement learning, excluding tools that are incorrectly identified based on descriptions from subsequent recommendation etc.)

Claim 19 Prasad / Kapoor teaches all the limitations above.  Furthermore,
Prasad teaches: “wherein the automation opportunity is a first automation opportunity” (Prasad ¶ [0045] 1st sentence: process automation platform 110 generate an automation blueprint based on the recommendation), “and the operations further comprise”:
	- “comparing the first automation opportunity to one or more additional automation opportunities” (Prasad ¶ [0026] 6th sentence: process automation platform 110 perform a lookup to identify similar tools based on comparing the feature vector with other feature vectors corresponding to other tools. Prasad ¶ [0045] 2nd sentence: process automation platform 110 tracks information for improving a subsequent automation blueprint. Prasad ¶ [0053] last sentence: ranking said tools based on an amount of resources or an estimated amount of resources needed to resolve the issue); “and”
	“based on the comparison of the first automation opportunity to one or more additional automation opportunities”:
	- “adjusting one or more risk factors”;
	- “adjusting one or more factor weights”;
	- “adjusting the scoring matrix”
rd sentence: process automation platform apply higher weights to tools successfully recommended & lower weights to tools unsuccessfully recommended thereby improving recommendations via reinforcement learning, excluding tools that are incorrectly identified based on descriptions from subsequent recommendation etc.);
	- “communicating a list of mitigation options associated with the first automation opportunity to the user”; (Prasad Fig. 1C noting Recommendations as mitigations options: Establish service portal for users, Establish monitoring and event management processes (Tools: ToolA, ToolB,…), Establish auto-alerting process (Tools: ToolA, ToolC, Tool D), Automate server and application monitoring (Tools: Tool A)) “or”
	- “a combination thereof”
-------------------------------------------------------------------------------------------------------------------
Claims 6-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Prasad / Kapoor as applied to respective claims 1, 10 and in view of 
	* Baker; Tamika M. US 20140236665 A1 hereinafter Baker. As per, 
Claim 6 Prasad / Kapoor teaches all the limitations in claim 1 above.
Prasad / Kapoor does not explicitly recite: “wherein the code of regulations and the ruleset are revised periodically“ as claimed (bolded emphasis added on untaught term). 

Baker however in analogous risk assessment and editing per [0024] 2nd sentence [0027] 1st-3rd sentences teaches or suggests: “wherein the code of regulations and the ruleset are revised periodically” (Baker ¶ [0028] 6th sentence: specifically there may be programming instructions of regulations and ruleset per ¶ [0013] and mid-¶ [0023] at about 6th sentence, require their search to be initiated automatically at predetermined intervals, i.e. weekly, monthly, or the like).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Prasad / Kapoor method to include periodically in view of Baker to provide efficient management of potential risks (Baker Abstract last sentence & MPEP 2143 G) being predictable by continuous desire to improve organization’s processes and controls (Baker ¶ [0011], ¶ [0023] 5th sentence & MPEP 2143 G).  
 Further the claimed invention could also be viewed as mere combination of old regulatory & analytical elements in a similar risk assessment and editing field of endeavor. In such combination each element merely would have performed the same regulatory & analytical Prasad / Kapoor in view of Baker, the results of the combination were predictable (MPEP 2143 A).

Claims 7, 13 
Prasad / Kapoor teaches all the limitations in claim 1, 10 above.
Prasad / Kapoor does not explicitly recite: “further comprising”:
	- “determining whether the code of regulations or ruleset has been modified within a specified period of time”;
	- “upon determining that a modification has occurred, identifying the modification to the code of regulations or ruleset” / “identifying any modifications to the code of regulations or ruleset”;  
	- “and	determining whether the modification to the code of regulations or ruleset affects a threshold amount of the one or more risk factors” as claimed. However,   

Baker in analogous art of risk assessment and editing teaches: “further comprising”:
	- “determining whether the code of regulations or ruleset has been modified within a specified period of time” (Baker ¶ [0013] A still further object of this invention is to provide an automated risk management system  that automatically searches relevant regulatory agencies or trade associations at predetermined times for updated or upcoming regulations that may impact the organization. Baker ¶ [0028] 5th sentence: Specifically, there may be programming instructions that require a search to be initiated automatically at predetermined intervals, such as weekly, monthly, or the like);
	- “upon determining that a modification has occurred, identifying the modification to the code of regulations or ruleset” / “identifying any modifications to the code of regulations or ruleset”; (Baker mid-¶ [0023] at about 6th sentence: the process of search automation includes another process 300 that initiates one or more searches using regulatory data stored in memory 38 to proactively determine if updated regulations exist that should be considered. Specifically per Fig. 3 & ¶ [0028]: at step 58, the process 50 enters an Auto-Search Engine module, then proceeds to step 60 to determines if it is time for a search to be initiated and, if so, the process to steps 62, 64, and then 66 to deliver the search results which ¶ [0004] 2nd sentence, ¶ [0013] previously disclosed as for latest nd sentence noting the update or modification is of particular regulatory terms or code); “and”
	- “determining whether the modification to the code of regulations or ruleset affects a threshold amount of the one or more risk factors” (Baker Fig.3 & [0030] noting subsequent to delivering the updated regulatory results at step 66 the process proceeds to step 70 to perform Regulatory Oversight and Compliance Kit-abbreviated as ROCK, including comparing the old regulations with the new ones. Also Baker Fig.3->Fig.5 step 202 noting based on the updated regulatory terms or code from Fig.3, the process further creates at Fig.5 step 202 a new assessment including determining at mid-[0027] at about 7th sentence, how they affect or severity of an impact level or threshold of each risk or the overall risk matrix).    
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Prasad / Kapoor “method / system” to include “further comprising: determining whether the code of regulations or ruleset has been modified within a specified period of time; upon determining that a modification has occurred, identifying the modification to the code of regulations or ruleset / identifying any modifications to the code of regulations or ruleset; and determining whether the modification to the code of regulations or ruleset affects a threshold amount of the one or more risk factors” in view of Baker in order to provide efficient management of potential risks (Baker Abstract last sentence & MPEP 2143 G) being predictable by the desired continuous to improve organization’s processes and controls (Baker ¶ [0011], ¶ [0023] 5th sentence & MPEP 2143 G).  
Further, the claimed invention could also be viewed as mere combination of old regulatory & analytical elements in a similar risk assessment and editing field of endeavor. In such combination each element would merely perform same regulatory & analytical function as it did separately and one of ordinary skill in art recognizing that given existing technical ability to combine the elements as evidenced by Prasad / Kapoor in further view of Baker, the results of combination were predictable (MPEP 2143 A).




Claims 8 and 14
Prasad / Kapoor teaches all the limitations in claims 7, 13 above.
Prasad was previously mapped as teaching “[…]” 
	- “adjusting the one or more risk factors”;
	- “adjusting one or more of the factor weights”;
	- “adjusting the scoring matrix; 
	                 “or” 
	- “a combination thereof”
Prasad / Kapoor does not explicitly recite: “further comprising: based on the determining whether the modification to the code of regulations or ruleset affects the threshold amount of the one or more risk factors”: / “if a modification is determined to affect a threshold amount of risk factors”:
	- “adjusting the one or more risk factors”;
	- “adjusting one or more of the factor weights”;
	- “adjusting the scoring matrix; “or” 
	- “a combination thereof” (bolded emphasis added on the untaught terms)

Baker in analogous art of risk assessment and editing teaches: “further comprising: based on the determining whether the modification to the code of regulations or ruleset affects the threshold amount of the one or more risk factors”: / “if a modification is determined to affect a threshold amount of risk factors”:
	- “adjusting the one or more risk factors”;
	- “adjusting one or more of the factor weights”;
	- “adjusting the scoring matrix; 	                 “or” 
	- “a combination thereof”(Baker ¶ [0027] & Fig. 5 steps 210->212->Yes->back to->208 noting based on the repeated modification of ruleset repeatedly affecting, on the feedback loop, the impact and the severity level or threshold, then further repeatedly adjusting at step 208 the level of likelihood of the risk occurring as previously discussed at ¶ [0026]). 
        Rationales to modify/combine Prasad / Kapoor / Baker are above & reincorporated.  




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Prasad / Kapoor as applied to claim 10 above and in view of 
	* Abrahams et al, US 20050086090 A1 hereinafter Abrahams.  As per, 
Claim 11 Prasad / Kapoor teaches all the limitations in claim 10 above.
Prasad / Kapoor does not explicitly recite to anticipate: “wherein a number of risk inquiries is equal to a number of risk factors” as claimed (bolded emphasis added).

Abrahams however in analogous art of risk assessment teaches or suggests: “wherein a number of risk inquiries is equal to a number of risk factors” (Abrahams [0024] 2nd sentence: cause as used here taken to be unique to a particular risk, i.e. there is a one-to-one relationship between a risk and its cause).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to explain or at most complimentarily modify Prasad / Kapoor  “system” to include clearer evidence for “wherein a number of risk inquiries is equal to a number of risk factors” in view of Abrahams to advantageously identify and manage risk, by making feasible the identification and evaluation of the risk of adverse outcomes in complex situations, and allowing to take into account in a dynamical way experience useful in estimating the likelihood of occurrence of different adverse outcomes (Abrahams ¶ [0002]-[0004] & MPEP 2143 G). Further after the user adjusts the controls to acceptable values, the user will take advantage of a feature of allowing the creation of an action plan (Abrahams [0060 last sentence - [0062] & MPEP 2143 G), with the predictability of such modification is corroborated by the level of one of ordinary skills (Abrahams ¶ [0078]).
Further, the claimed invention can also be viewed as mere combination of old risk elements mapped in similar risk assessment field of endeavor. In such combination each risk based element would have merely performed same risk mapping & analysis function as it did separately, and one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Prasad/Kapoor in view of Abrahams, the results of the combination were predictable (MPEP 2143 A).



Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20160283293 A1 teaching Automation system for implementing a standardized design methodology for a process automation service
	* US 20190347586 A1 teaching Platform for evaluating and recommending process automations
	* US 20200019822 A1 teaching Evaluating impact of process automation on KPIs
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	February 11th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the separate 35 USC 112(a) section below
        2 buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093, 1094, 1096
        3 FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293, 1294, 1296 (Fed. Cir. 2016).
        4 BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
        5 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        7 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        8 Parker v. Flook, 437 U.S. 584, 198 USPQ 193, 196-198  (1978)
        9 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        10 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
        11 MPEP 2106.04(a) II: abstract grouping “Certain Method of Organizing Human Activities”  
        12 MPEP 2106.04(a) “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
        13 MPEP 2106.04(a)(2) III, B
        14 MPEP 2106.04(a)(2)A.
        15 BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
        16 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        17 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        18 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        19 Parker v. Flook, 437 U.S. 584, 198 USPQ 193, 196-198  (1978)
        20 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        21 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).